DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) do not use the word “means” (or “step”) and/or sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “transceiver” and “controller” in claims 6 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0307027 A1 to Kung et al. (hereafter refers as Kung).
Regarding claims 1 and 6, Kung teaches a method performed by a terminal in a wireless communication system (a UE with MAC entity for performing a method, paragraphs [26, 316-319, 448], provisional 63/002,876, hereafter refers as provisional, pages 10-11) and a terminal in a wireless communication system (the UE in a wireless communication system, paragraph [36] and Fig. 1-3, provisional 63/002,876, hereafter refers as provisional, pages 10-11, 22-23), the terminal comprising: 
a transceiver (transceiver 314, paragraph [36], provisional, page 23) configured to transmit and receive a signal (transceiver 314 for communicate signals, paragraph [36], provisional, page 23); and 
a controller (CPU for performing the method, paragraph [36], provisional, page 23) configured to: 
determine that a beam failure recovery (BFR) for a serving cell is triggered and is not cancelled (the MAC entity of the UE, determines a beam failure (BFR) for a serving cell/SCell is triggered and is not cancelled, paragraphs [292-314], provisional, pages 9-11);
identify whether an uplink shared channel (UL-SCH) resource for a new transmission is able to accommodate a medium access control (MAC) control element (CE) associated with the BFR (the MAC entity of the UE, identifies whether an UL-SCH resource for a new transmission is able to support a MAC CE associated with the BFR, paragraphs [315-318], provisional, page 11), and 
trigger a scheduling request (SR) for the BFR for the serving cell, in case that the UL-SCH resource is not able to accommodate the MAC CE associated with the BFR (the MAC entity of the UE, triggers a scheduling request for serving cell beam failure recovery, when the UL-SCH resource is NOT able to support the MAC CE associated with the BFR, paragraphs [320-321], provisional, page 11).
Regarding claims 2 and 7, Kung further teaches in case that the UL-SCH resource is able to accommodate a non-truncated BFR MAC CE and a subheader for the non-truncated BFR MAC CE, generating the non- truncated BFR MAC CE (determines the UL-SCH resource is able to accommodate regular(non-truncated) BFR MAC CE plus its subheader, the UE with the processor generates SCell BFR MAC CE, paragraphs [316-317], provisional, page 11).
Regarding claims 3 and 8, Kung further teaches in case that the UL-SCH resource is not able to accommodate the non-truncated BFR MAC CE and the subheader for the non-truncated BFR MAC CE, and the UL- SCH resource is able to accommodate a truncated BFR MAC CE and a subheader for the truncated BFR MAC CE, generating the truncated BFR MAC CE (determines the UL-SCH resource is NOT able to accommodate regular (non-truncated) BFR MAC CE plus its subheader and able to accommodate truncated BFR MAC CE plus its subheader, the UE with the processor generates truncated SCell BFR MAC CE, paragraphs [318-319], provisional, page 11).
Regarding claims 4 and 9, Kung further teaches transmitting a MAC protocol data unit (PDU) including the non-truncated BFR MAC CE or the truncated BFR MAC CE (the UE transmits a MAC PDU including the SCell BFR MAC CE or the truncated BFR MAC CE, paragraphs [248, 271, 316-319], provisional, pages 8, 9, 11).
Regarding claims 5 and 10, Kung further teaches wherein the serving cell includes a secondary cell (SCell) (the serving cell is the SCell, paragraphs [292-314], provisional, pages 9-11).
Regarding claims 11 and 16, Kung teaches a method and a base station in a wireless communication system, the base station (a base station for performing a method, paragraphs [26, 316-319, 448], provisional, pages 10-11) comprising:
a transceiver (transceiver, paragraph [36], provisional, page 23) configured to transmit and receive a signal (transceiver for communicate signals, paragraph [36], provisional, page 23); and
a controller (CPU for performing the method, paragraph [36], provisional, page 23) configured to:
transmit, to a terminal, information for an uplink shared channel (UL- SCH) resource for a new transmission (the base station transmits, to a UE, a grant information including information for UL-SCH resource for a new transmission, paragraphs [39-42, 316-319, 405-406], provisional, pages 1-2, 10-11), and 
receive, from the terminal, a scheduling request (SR) for a beam failure recovery (BFR) for a serving cell (the base station receives from the UE, SR for BFR for a serving cell/SCell, paragraphs [248, 271, 316-321], provisional, pages 8-11) in case that the UL-SCH resource is not able to accommodate a medium access control (MAC) control element (CE) associated with the BFR (when the UL-SCH resource is not able to accommodate a MAC CE associated with the BFR, paragraphs [316-321], provisional, page 11).
Regarding claims 12 and 17, Kung further teaches in case that the UL-SCH resource is able to accommodate a non-truncated BFR MAC CE and a subheader for the non-truncated BFR MAC CE, receiving, from the terminal, the non-truncated BFR MAC CE (when the UL-SCH resource is able to accommodate regular(non-truncated) BFR MAC CE plus its subheader, the base station receives, from the UE, an SCell BFR MAC CE, paragraphs [248, 271, 316-317], provisional, pages 8, 11). 
Regarding claims 13 and 18, Kung further teaches in case that the UL-SCH resource is not able to accommodate the non-truncated BFR MAC CE and the subheader for the non-truncated BFR MAC CE, and the UL- SCH resource is able to accommodate a truncated BFR MAC CE and a subheader for the truncated BFR MAC CE, receiving, from the terminal, the truncated BFR MAC CE (the UL-SCH resource is NOT able to accommodate regular(non-truncated) BFR MAC CE plus its subheader and able to accommodate truncated BFR MAC CE plus its subheader, the base station receives, from the UE, a truncated SCell BFR MAC CE, paragraphs [248, 271, 318-319], provisional, pages 8, 11).
Regarding claims 14 and 19, Kung further teaches the non-truncated BFR MAC CE or the truncated BFR MAC CE is received by a MAC protocol data unit (PDU) (the base station receives a MAC PDU including the SCell BFR MAC CE or the truncated BFR MAC CE, paragraphs [248, 271, 316-319], provisional, pages 8, 9, 11).
Regarding claims 15 and 20, Kung further teaches wherein the serving cell includes a secondary cell (SCell) (the serving cell is the SCell, paragraphs [292-314], provisional, pages 9-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0105058 A1 discloses UE determines to perform BFR for a serving cell/SCell (Fig. 2B and paragraphs [25-26, 28]), determines whether an UL resource (grant) is available or able to accommodate non-truncated and truncated BFR MAC CE (paragraph [32] and Fig. 2B), triggers a scheduling request if the UL resource (grant) is NOT available or NOT able to accommodate non-truncated and truncated BFR MAC CE (paragraph [32] and Fig. 2B).
US 2020/0267797 A1 discloses the UE transmits MAC PDU including a regular/long BFR MAC CE plus its header if the UL resource is able to accommodate non-truncated BFR MAC CE plus its header, and if the UL resource is NOT able to accommodate the non-truncated BFR MAC CE plus its header, the UE transmits MAC PDU including a truncated BFR MAC CE plus its header, if the UL resource is able to accommodate truncated BFR MAC CE plus its header (paragraphs [102-103] and table 3-1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 17, 2022